     Case 1:19-cv-00473-NONE-SKO Document 34 Filed 08/18/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE G. CHOATE,                               No. 1:19-cv-00473-NONE-SKO (PC)
12                      Plaintiff,                   ORDER ADOPTING FINDINGS AND
13                                                   RECOMMENDATIONS AND GRANTING
            v.
                                                     MOTION TO DISMISS DEFENDANT NAJM
14   KINGS COUNTY SHERIFF, et al.,
                                                     (Doc. Nos. 28, 31)
15                      Defendants.
16

17          Plaintiff George G. Choate is detained in county jail and proceeding pro se in this civil
18   rights action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate
19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On May 8, 2020, defendants filed a motion to dismiss Defendant Najm (sued as
21   “Nauuym”) from this action. (Doc. No. 28.) Plaintiff failed to file an opposition or a statement
22   of non-opposition to defendants’ motion; but in response to an order to show cause, he stated that
23   he is “dismissing SGT. Najm from this lawsuit since he is not the one who used excessive force.”
24   (Doc. No. 30.)
25          On July 16, 2020, the assigned magistrate judge filed findings and recommendations,
26   recommending that defendants’ motion to dismiss be granted and that Defendant Najm be
27   dismissed from this action with prejudice. (Doc. No. 31.) The magistrate judge provided plaintiff
28   fourteen (14) days to file objections to the findings and recommendations. (Id. at 4.) Plaintiff has
     Case 1:19-cv-00473-NONE-SKO Document 34 Filed 08/18/20 Page 2 of 2


 1   not filed objections and the time to do so has passed.

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 3   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 4   and recommendations to be supported by the record and proper analysis.

 5          Accordingly,

 6          1. The findings and recommendations issued on July 16, 2020 (Doc. No. 31) are adopted

 7               in full;

 8          2. Defendants’ motion to dismiss (Doc. No. 28) is granted;

 9          3. Defendant Najm (sued as “Nauuym”) is dismissed from this action with prejudice;
10               and,

11          4. This action is referred back to the assigned magistrate judge for further proceedings.

12
     IT IS SO ORDERED.
13

14      Dated:      August 18, 2020
                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
